DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Drawings
The applicant’s submitted drawings appear to be acceptable for examination purposes. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Objections
Claim 1 is objected to because of the following informalities: “in Mth moving window” in step (b) appears as though it should be “in the Mth moving window”, and “with remaining N*(1-k%) non-outlier” in step (d) appears as though it should be “with the remaining N*(1-k%) non-outlier”.  Appropriate correction is required.
Claims 2-7 depend upon claim 1, and thus include the aforementioned limitation(s).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, according to the description given in the specification, in paragraph [0043], the broadest reasonable interpretation of “storage device” covers transitory propagating signals, which are non-statutory. To overcome this rejection, applicant should insert --non-transitory-- before “storage device”. Such an amendment is not considered new matter. See the "Subject Matter Eligibility of Computer Readable Media" memo dated January 26, 2010 (OG Cite: 1351 OG 212; OG Date: 23 Feb 2010).  Furthermore, it is not clear, from the wording in claim 8, how the processor is related to the storage device (are they connected? is the processor part of the data and/or program code? is it a separate system? etc.).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations "the Mth moving window”" in step (b) and “the M+1th moving window” in step (e).  There is insufficient antecedent basis for these limitations in the claim.
Claims 2-7 depend upon claim 1, and thus include the aforementioned limitation(s).
Examiner’s Note: the dependent claims include further instances of terms lacking antecedent basis (see below) and examiner notes that when a item is referred to for the first time “a” or “an” (or similar) should be used, then when referring back to an item that has already been introduced, it may be referred to using “the” or “said” (or similar”.

The terms “outlier”, “non-outlier”, and “potential outlier” in claim 1 are relative terms which render the claim indefinite. The term terms “outlier” and “potential outlier” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-7 depend upon claim 1, and thus include the aforementioned limitation(s).

As per claim 2, the intended scope of the claim is further not clear because it is not clear what portions of Figure 3 are intended to be included in the claim, nor is RLEM defined. See MPEP § 2173.05(s).  The examiner has assumed, for the purposes of examination, that a resistant learning algorithm with envelope module is intended.
Claims 3-4 depend upon claim 2, and thus include the aforementioned limitation(s).

As per claim 3, the intended scope is further not clear because it is not clear how “n=m+2, n is the number of the training observations that have been learned” relates to the other steps of the claim.  For the purposes of examination the examiner assumes that m+2 training observations are used in the learning.
Claim 4 depends upon claim 3, and thus includes the aforementioned limitation(s).

Claim 3 recites the limitations "the initial ANN" in step (b-2) and “the weights”, “the first SLFN”, “the stored weights”, and “the envelope” in step (b-4-2).  There is insufficient antecedent basis for these limitations in the claim.
Claim 4 depends upon claim 3, and thus includes the aforementioned limitation(s).

The term “irrelevant” in claim 3 is a relative term which renders the claim indefinite. The term “irrelevant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 4 depends upon claim 3, and thus includes the aforementioned limitation(s).

As per claim 5, the intended scope of the claim is further not clear because it is not clear what portions of Figure 4 are intended to be included in the claim, nor is alternative RLEM defined. See MPEP § 2173.05(s).  The examiner has assumed, for the purposes of examination, that a resistant learning algorithm with envelope module is intended.
Claims 6-7 depend upon claim 5, and thus include the aforementioned limitation(s).

Claim 5 recites the limitations “the N*(1-k%) training observations” and “the squared residual of the Rth training reference observation”, in step (c-4) and “the weights” and “the envelope” in step (c-4-2) .  There is insufficient antecedent basis for these limitations in the claim.
Claims 6-7 depend upon claim 5, and thus includes the aforementioned limitation(s).

The term “irrelevant” in claim 5 is a relative term which renders the claim indefinite. The term “irrelevant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 6-7 depend upon claim 5, and thus includes the aforementioned limitation(s).

As per claim 8, see the rejections of claim 1, above.

Claim 9 recites the limitation "the RLEM" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-11 depend upon claim 9, and thus include the aforementioned limitation(s).

As per claim 10, see the rejection of claim 3, above.

As per claim 11, see the rejection of claim 4, above.

Claim 12 recites the limitation "the alternative RLEM" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13-14 depend upon claim 12, and thus include the aforementioned limitation(s).

As per claim 13, see the rejections of claim 6, above.

As per claim 14, see the rejections of claim 7, above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Outlier Detection in the Concept Drifting Environment, July 2016, pgs. 31-37) in view of Eskin (US 8,544,087).

As per claim 1, Huang teaches a computer-implemented method for coping with outliers and perfect learning in a concept-drifting environment having a plurality of time series data, comprising the steps of, (a) from a time-series data set having a plurality of observations, dividing the plurality of observations into moving windows [an outlier detection system for a concept drifting environment that includes dividing the data stream into moving windows (pg. 31, abstract and section I; pgs. 34-35, sections II.E and III)], wherein each moving window comprises N training observations and D testing observations, and each moving window is shifted by B observations as compared with the previous moving window [In each window, there are two blocks: the training block consisting of N observation data, and the testing block consisting of B observation data, and at each step the block moves by a set number of observations (pg. 34, section III)]; (b) learning the training observations of the Mth moving window and identifying N*k% outlier candidates in Mth moving window, thereby obtaining an initial single-hidden layer feed-forward neural network (SLFN), wherein k% is a pre-determined percent of potential outliers [for the Mth window N*k potential outliers are identified and the RELM use to learn the initial SFLN (pg. 34, section III; etc.) where k may be a percentage (pg. 33, section II.D; etc.)], and (d) testing the SLFN with remaining N*(1-k%) non-outlier training observations and the D testing observations of the Mth moving window [the SLFN is trained and then used on the testing data (pg. 34, section III; etc.)]; (e) reiterating steps (b) and (d) for the M+1th moving window [the system is repeated for consecutive moving windows (pg. 34, section III; etc.)].
While Huang teaches training/revising the SLFN (see above) it does not explicitly teach (c) discarding the N*k% outlier candidates identified in the step (b), and applying the initial SLFN to learn the remaining N*(1-k%) non-outlier training observations of the Mth moving window, thereby obtaining a revised SLFN.
Eskin teaches (c) discarding the N*k% outlier candidates identified in the step (b), and applying the initial SLFN to learn the remaining N*(1-k%) non-outlier training observations of the Mth moving window, thereby obtaining a revised SLFN [an anomaly detection network may be applied to label anomalies in the data, and then the anomalies may be removed and the data applied to train a misuses/intrusion detection model (col. 3, line 26 to col. 4, line 5; col. 13, line 60 to col 14, line 34; etc.) for a sliding window of data having a split training/testing dataset for training and testing the network (col. 19, line 39 to col. 20, line 28; etc.); for the specific set of outliers identified for the SLFN of Huang, above]; and testing the revised SLFN with the remaining N*(1-k%) non-outlier training observations and the D testing observations of the Mth moving window [an anomaly detection network may be applied to label anomalies in the data, and then the anomalies may be removed and the data applied to train a misuses/intrusion detection model (col. 3, line 26 to col. 4, line 5; col. 13, line 60 to col 14, line 34; etc.) for a sliding window of data having a split training/testing dataset for training and testing the network (col. 19, line 39 to col. 20, line 28; etc.) for the specific set of outliers identified for the SLFN of Huang, above].
Huang and Eskin are analogous art, as they are within the same field of endeavor, namely anomaly/outlier detection using machine learning.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the network trained on anomalies to remove the anomalies and apply the model to the data for further information, as taught by Eskin, for the network trained on outliers/anomalies in Huang.
Eskin provides motivation as [allowing a model to both determine the presence of anomalies and analyze data with the anomalies removed allows the system to accurately determine the presence of anomalies while working on unlabeled data, regardless of whether anomalies are present, without requiring someone to pre-label the data and while detecting anomalies that are repeatedly seen or that are very similar to other anomalies (col. 4, lines 22-48; etc.)].

As per claim 2, Huang/Eskin teaches wherein the step (b) is performed with the RLEM shown in Figure 3 [the resistant learning with envelop module is used (Huang: pg. 33, table I shows the RLEM of figure 3)].

As per claim 3, Huang/Eskin teaches wherein for the first moving window, there are m variables for the input of each training reference observation, and the step (b) comprises the steps of, (b-1) using the first m+1 training observations in the first moving window to establish a first SFLN having only one hidden node, and n=m+2, n is the number of training observations that have been learned; (b-2) determining whether n > N*(1-k%), then the step (b) stops, thereby obtaining the initial SLFN []; and if not, then the following steps are performed until the initial ANN is obtained; (b-3) calculating a squared residual of each of the N training observations in the first moving window and a standard deviation (σ) of the squared residual of all the N training observations in the first moving window; and (b-4) arranging the N training observations with their respective squared residual value in ascending order and determining whether the squared residual value of the nth training reference observation is less than a first half envelope width ε, wherein ε is a pre-determined value; and (b-4-1) if the squared residual value of the nth training reference observation is less than the first half envelope width, a pruning mechanism is performed to remove all irrelevant hidden nodes, n+1 is set as n and the method returns to the step (b-2); and (b-4-2) if not, setting w~ = w where w is the weights of the first SLFN and w~ is the stored weights, and applying a gradient descent mechanism to adjust the w until one of the following conditions is met: (i) the envelope contains at least n training observations and the method returns to step (b-4-1), or (ii) setting w = w~ and applying an augmenting mechanism to add extra two hidden nodes, thereby obtaining the initial SLFN [the resistant learning with envelop module is used (Huang: pg. 33, table I shows the claimed steps)].
 
As per claim 4, Huang/Eskin teaches wherein the first half envelope width is 2σ [an envelope whose width is 2ε (Huang: pg. 33, section II.D; etc.)].

As per claim 5, Huang/Eskin teaches wherein the step (c) is performed with the alternative RLEM shown in Figure 4 [the resistant learning with envelop module is used (Huang: pg. 33, table I shows the RLEM of figure 4, with n set to 1)].

As per claim 6, Huang/Eskin teaches wherein the step (c) further comprises the steps of, (c-1) setting R=1; determining whether R > N*(1-k%), and if R > N*(1-k%), then the step (c) stops, thereby obtaining the revised SLFN; and if not, then the following steps are performed until the revised SLFN is obtained; (c-3) calculating a squared residual of each of the remaining N*(1-k%) non-outlier training observations in the Mth moving window and a standard deviation (σ) of the squared residual of all the N training observations in the Mth moving window; and (c-4) arranging the N*(1-k%) training observations with their respective squared residual values in ascending order and determining whether the squared residual value of the Rth training reference observation is less than a second half envelope width ε, wherein ε is a pre-determined value, and (c-4-1) if the squared residual value of the Rth training reference observation is less than the second half envelope width, a pruning mechanism is performed to remove all irrelevant hidden nodes, R+1 is set as R and the method returns to the step (c-2); and (c-4-2) if not, setting w~ = w where w is the weights of the revised SLFN and w~ is the weights of the initial SLFN, and applying a gradient descent mechanism to adjust the w until one of the following conditions is met: (i) the envelope contains at least R training reference observations and the method returns to step (c-4-1), or (ii) setting w = w~ and applying an augmenting mechanism to add extra hidden nodes, thereby obtaining the revised SLFN [the resistant learning with envelop module is used (where n is R) (Huang: pg. 33, table I shows the claimed steps)].
While Huang/Eskin does not explicitly teach setting R (n in the reference) = 1, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

As per claim 7, Huang/Eskin teaches wherein the second half envelop width is 0.01σ [an envelope whose width is 2ε (Huang: pg. 33, section II.D; etc.)].
While Huang/Eskin does not explicitly teach setting the width to 0.01σ instead of 2σ, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

As per claim 8, see the rejection of claim 1, above, wherein Huang/Eskin also teaches a machine learning system for coping with outliers and perfect learning in a concept-drifting environment having a plurality of time-series data, comprising, at least one storage device for embodying data and/or program code in a machine usable form; and at least one processor for performing operations in conjunction with the storage device, the operations comprising the method [the system may be run on a standard computer including processor and memory (Eskin: col. 22, lines 1-8; etc.)].

As per claim 9, Huang/Eskin teaches wherein the step (b) is performed with the RLEM [the resistant learning with envelop module is used (Huang: pg. 33, table I shows the RLEM)].

As per claim 10, see the rejection of claim 3, above.

As per claim 11, see the rejection of claim 4, above.

As per claim 12, Huang/Eskin teaches wherein the step (c) is performed with the alternative RLEM [the resistant learning with envelop module is used (Huang: pg. 33, table I shows the RLEM)].

As per claim 13, see the rejection of claim 6, above.

As per claim 14, see the rejection of claim 7, above.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-14 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Echauz (US 2003/0073917) and Ferguson (US 2003/0149603) – discloses systems including removing outliers from data used for training a neural network.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Unit 2128